Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/18/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 Line 1; Line 2; and Line 7: The recitation “the flexure plate” lacks antecedent basis. The Examiner recommends amending to “the first flexure plate”.
Claims 13-15 are rejected due to their dependency on a rejected claim.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 11, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garces (WO 2014/176423).
Regarding Claim 1, Garces discloses a variable stiffness actuator (see Title), comprising: 
A flexure plate (4) (see FIG. 1A, showing that the flexure plate is relatively thin compared to the overall apparatus, and having a much greater length than thickness, and accordingly is considered to be a plate) comprising a first cantilevered beam (see Examiner’s annotated version of Garces Fig. 1B, hereinafter “Figure A”) extending inwards from an outer periphery of the flexure plate (see Figure A, showing that the cantilevered beam extends inward from the outer periphery; the Examiner notes based on the recited claim language, that the claim does recite which ends of the beam is supported and which portion is unsupported).

A first contactor (6) (see Figure A) pivotably secured at a first revolute joint (see Figure A) to the housing (see Fig. 2A, showing that the unnumbered shaft that supports the first contactor is attached to plate 54, which is connected to the housing), the first contactor rotates about the first revolute joint at a first rotation axis (see Fig 3A, showing that each contractor rotates about an axis 32), the first rotation axis offset on the housing from the joint axis (see Fig. 3A, showing the axes are parallel and offset from one another relative to the housing).
Wherein the first contactor engages the first cantilevered beam at a variable angle about the rotation axis to adjust a stiffness of a mechanical connection between the flexure plate and the housing (see Fig. 3A; see also [0031] and [0032] disclosing that the stiffness of the actuator can be varied due to the rotational contractors, such that the change in stiffness can allow a rotation between 0° and 360°).

    PNG
    media_image1.png
    516
    786
    media_image1.png
    Greyscale

Regarding Claim 5, Garces further discloses the variable stiffness actuator of claim 1, further comprising an output link (58) secured to the housing (see Fig. 2B, showing this connection).
Regarding Claim 6, Garces further discloses the variable stiffness actuator of claim 1, further comprising: a pair of contactors comprising the first contactor and a second contractor (see Figure A) pivotably secured at a second revolute joint (see Figure A) to the housing (see Fig. 2A, showing that the unnumbered shaft that supports the first contactor is attached to plate 54, which is connected to the housing), the second contractor rotates about the second revolute joint at a second rotation axis (see Figure A, showing rotation about an axis 32), the second rotation axis offset from the housing from the joint axis (see Fig. 2A); and a pair of cantilevered beams comprising the first cantilevered beam (see Figure A) and a second cantilevered beam (see Figure A) extending inwards from the outer periphery of the flexure plate (see Figure A ,showing that both cantilevered beams extend inward from the outer periphery).
Regarding Claim 7, Garces further discloses the variable stiffness actuator of claim 6, further comprising a contactor motor (10) operably connected to the pair of contactors to simultaneously drive the first contractor to a first angle about the first rotation axis and the second contactor to a second angle about the second rotation axis (see Fig. 3A showing an angle θ), wherein the first angle matches the second angle (see [0026] and [0029]).
Regarding Claim 8, Garces further discloses the variable stiffness actuator of claim 6 wherein the first cantilevered beam comprises a first engagement surface (see Figure A) configured to be engaged by the first contactor (see Figure A) and the first engagement surface located at a radial distance from the first rotation axis (see Figure A), and the second cantilevered beam comprises a second engagement surface (see Figure A) configured to be engaged by the second contactor (see Figure A) and the second engagement surface is located at the radial distance from the second rotation axis (see Figure A).
Regarding Claim 9, Garces further discloses the variable stiffness actuator of claim 8, wherein each cantilevered beam of the pair of cantilevered beams is nonlinear in shape (see Fig. 1B) such that each cantilevered beam increases in cross-sectional thickness moving from a tip of each cantilevered beam towards an outer periphery of the flexure plate (see Fig. 1B, showing that the cross section increase from the tip to the outer periphery in the top/down direction as the figure is depicted).
Regarding Claim 11, Garces discloses a robotic manipulator (see [0001]), comprising: 
A variable stiffness actuator comprising (see Title): 
A first flexure plate (4) comprising a first cantilevered beam (see Figure A) extending inwards from an outer periphery of the first flexure plate (see Figure A, showing that the cantilevered beam extends inward from the outer periphery; the Examiner notes based on the recited claim language, that the claim does recite which ends of the beam is supported and which portion is unsupported).
A first housing (15), the first housing and the first flexure plate rotatable about a first common joint axis (see Fig. 2A, showing a common axis passing axially through shaft 9, which both the housing and the first flexure plate are capable of rotation about).
A first contactor (6) (see Figure A) pivotably secured at a first revolute joint (see Figure A) to the first housing (see Fig. 2A, showing that the unnumbered shaft that supports the first contactor is attached to plate 54, which is connected to the housing), the first contactor rotates about the first revolute joint at a first rotation axis (see Fig 3A, showing that each contractor rotates about an axis 32), the first rotation axis offset on the first housing from the first common joint axis (see Fig. 3A, showing the axes are parallel and offset from one another relative to the housing), wherein the first contactor engages the first cantilevered beam at a variable angle about the first rotation axis to adjust a stiffness of a mechanical connection between the first flexure plate and the first housing(see Fig. 3A; see also [0031] and [0032] disclosing that the stiffness of the actuator can be varied due to the rotational contractors, such that the change in stiffness can allow a rotation between 0° and 360°). 

An output link (58) secured to the first housing (see Fig. 2B).
	Regarding Claim 16, Garces discloses a method of controlling stiffness in an actuator joint (see Title), the method comprising: 
Providing an actuator joint (see Title) comprising: 
A flexure plate (4) comprising a first cantilevered beam (see Figure A) extending inwards from an outer periphery of the flexure plate (see Figure A, showing that the cantilevered beam extends inward from the outer periphery; the Examiner notes based on the recited claim language, that the claim does recite which ends of the beam is supported and which portion is unsupported).
A housing (15), the housing and the flexure plate rotatable about a common joint axis (see Fig. 2A, showing a common axis passing axially through shaft 9, which both the housing and the flexure plate are capable of rotating about).
A first contactor (see Figure A) pivotably secured at a revolute joint to the housing (see Fig. 2A, showing that the unnumbered shaft that supports the first contactor attached to plate 54, which is connected to the housing), the first contactor rotates about the revolute joint at a first rotation axis (see Fig. 2A, showing that gearing 14 is attached to the shafts, which would rotate the revolute joint around axis 32), the first rotation axis offset on the housing from the common joint axis (see Figure A). 
Adjusting an engagement between the first contactor and the first cantilevered beam by adjusting a continuously variable angle of the first contactor about the first rotation axis (see Fig. 3A; see also [0031]).
Engaging the first cantilevered beam with the first contactor at a first angle of the first contactor to provide a first stiffness mechanical connection between the flexure plate and the housing (see Fig. 
Engaging the first cantilevered beam with the first contactor at a second angle of the first contactor to provide a second stiffness mechanical connection between the flexure plate and the housing (see Fig. 3A; see also [0031] and [0032], disclosing that by changing the angle of the contactors the actuator can be provided with rotation between 0 and 360°, accordingly the second stiffness could provide no rotation).
Regarding Claim 20, Garces further discloses the method of claim 16, wherein the first angle is a minimum angle relative to the joint axis and the first stiffness is a minimal stiffness and the second angle is a maximum angle relative to the joint axis and the second stiffness is a maximal stiffness (see Fig. 3A; see also [0031] and [0032], disclosing that by changing the angle of the contactors the actuator can be provided with rotation between 0 and 360°, where the first stiffness provides 360° of rotation and the second stiffness provides no rotation).

Allowable Subject Matter
Claim 2-4, 10, 12-15, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
	Page 14 Line 14 – Page 15 Line 3: Applicant argues that one having ordinary skill would ‘not interpret this diamond-shaped “bar” to be “thin flat sheet or strip’ due to the diamond shape being the “enlarged central portion” that is “multiple times the thickness of the arches portion”. This is not persuasive. The flexure plate, which includes both the two cantilevered beams and the central thicker mounting portion are still considered to meet this definition of a “plate”. Note that “thin” is a relative term, and compared to the overall length from the end of the first cantilever beam to the opposite end of the second cantilever beam is greater than the thickness of the central portion, and accordingly flexure plate (4) is considered to be plate.
	Page 14 Lines 4-9: Applicant argues that Garces does not have a cantilevered beam extending inward from the outer periphery of the flexure plate and that since the beams are supported at an inner surface (i.e. where the beams connected to the central portion that connects the flexure plate to the housing) and therefore extend outwardly from the central portion. This is not persuasive. The claims do not recite where the cantilevered beams are supported nor unsupported. Further, the recitation “extending inwards” does not denote a direction of the free hanging end, but rather indicates structure located inward of the outer periphery. Accordingly, the cantilevered beams are considered to extend both radially inward from the outer periphery (i.e. the free hanging end of the cantilevered beam) and extend outwardly from the central portion. The Examiner recommends amending the claims to clarify if the cantilevered beam has a supported end and an unsupported end, and which end is support and which end is unsupported, or alternatively to use claim language that requires the cantilevered beams “cantilevers inward” to indicate that the outer periphery is not the unsupported free end.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jake Cook/Primary Examiner, Art Unit 3658